DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 7-20 are pending.
This communication is in response to the communication filed 12/24/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for determining results of a medical checkup by collecting information, analyzing it, and outputting the results. Specifically, the claims recites acquiring a plurality of measurement values, analyzing a causal relationship between a transition of the measurement value and the action, deriving an improvement action, extracting the improvement action corresponding to an abnormal item, controlling an output of medical checkup result and of outputting an improvement proposal, which is grouped within the “certain methods of organizing human activity” and/or “mental processes” grouping of abstract ideas because in this case, the claims involve a series of steps for determining a medical action based on various measurements, analysis, and rules in response to a medical checkup. See MPEP 2106.04. Here, the claims recite concepts relating to tracking or organizing information, because the claims are directed at collecting, analyzing, and outputting medical data for patients. The claims also recite abstract ideas that may be considered mental processes capable of being 
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use a non-transitory computer-readable storage medium and a processor. The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the non-transitory computer readable medium and processor may be a part of a computer functioning to store data (par. 28, 258, 264). A processor may be a CPU, which is a general purpose processor (par. 258). 
The claims additionally recite a displaying elements together so that they are distinguishable. This additional element alone or in combination with the other elements does not integrate the abstract idea into a practical application, because it does not show or explain an improvement to the system. The general purpose computer elements are not shown to have improved based on a displaying limitation. It is also unclear how a processor and a computer readable medium may display data, aside from transmitting or outputting data for display. A recitation of a GUI and explaining how this step using previous limitations changes the configurations of a GUI for improvement of the GUI may overcome the 101 rejection.
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves storing, receiving, processing, or outputting data. The additional 
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the additional elements function to store, receive, process, or output data.
“[A] combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made.” Diehr, 450 U.S. at 188. For example, the claims in BASCOM v. AT&T involved an inventive distribution of function between a local computer and a server. See 827 F.3d 1341, 1350-1351 (Fed. Cir. 2016). The Federal Circuit noted that the inventive concept described and claimed in the patent was for the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. Id. at 1350. Here, there is no inventive concept in the recited combination of 
“What is needed is an inventive concept in the non-abstract application realm.” SAP Am., Inc. v. InvestPic, 839 F.3d 1161, 1168 (Fed. Cir. 2016). A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Here, the limitations of the organization of human activity or mental process itself do not make the claims less abstract. None of the limitations provide an inventive concept in the non-abstract application realm, and the claims are simply an abstract-idea-based solution implemented with generic technical components in a conventional way. See BASCOM at 1351.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory computer-readable storage medium, acquisition unit, derivation unit, extraction unit, and output unit to perform the steps of acquiring a plurality of measurement values, analyzing a causal relationship between a transition of the measurement value and the action, deriving an improvement action, extracting the improvement action corresponding to an abnormal item, controlling an output of medical checkup result and of outputting an improvement proposal amount to no more than using computer devices to automate or implement the abstract idea of determining results of a medical checkup by collecting information, analyzing it, and outputting the results. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. Claims 2-3 and 11-12 additionally recite a search unit, answer receiving unit, and designation receiving unit. As described above in the 112f 
In conclusion, the claims are directed to the abstract idea of determining results of a medical checkup by collecting information, analyzing it, and outputting the results. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. US2017/0286621 in view of Reiner US2014/0324469.
As per claim 1, Cox teaches 
a medical checkup result output apparatus, comprising: a processor configured to: acquire a plurality of measurement values corresponding to a plurality of measurement items relevant to a medical checkup and an action history that is a history of actions of an examinee of the medical checkup; (Cox fig. 1, 6, par. 138-143 teaches a data processing system using servers, processors, memory, and databases where feedback is provided based on the input data, here the input data may be blood sugar measurements, activity, or weight)
statistically analyze a causal relationship between a transition of the measurement value and an action and derives an improvement action that is an action performed in a case where a significant improvement is observed in the measurement value; (Cox par. 65, 128, 136, 192, 241 teaches historical analysis may be performed when generating the generalized patient care plan so as to identify the general goals and corresponding general patient care plan actions that previously have been most likely achieved by the current and other patients)
extract the improvement action corresponding to an abnormal item, which is the measurement item of the measurement value in an abnormal range, among the measurement values of a target examinee who is the examinee whose medical checkup result is to be output; and (Cox par. 179, 194, 197-198, 235, 241 teaches variable listing stores instances of patient information that may represent the same type of indication but as separate instances such as a high LDL and successful patient outcome sub-cohorts, influential intervention may use threshold criteria)
control an output of the medical checkup result and that outputs an improvement proposal configured to include the abnormal item and the improvement action corresponding to the abnormal item, as the medical checkup result, so as to take precedence over others and/or be distinguishable from others (Cox fig. 12-13 and associated paragraphs, par. 192-198, 203, 244 teaches receiving patient information, identifying intervention actions for selected characteristics, storing/providing intervention action, and initiating intervention action)
wherein, in a case where there are a plurality of the abnormal items and there are the abnormal item for which the improvement action is extracted by the extraction unit and a non-extraction item that is the abnormal item for which the improvement action is not extracted, (Cox fig. 7, 12-13, 19 and associated paragraphs, par. 216, 252, 259 teaches generating modified actions with alternative actions and monitoring actions, here various medical conditions or diagnoses may be mapped to a plurality of risk categories and mitigating actions may be presented as new actions, additional actions, or as modifications, here the display may present together modified, actions, 
Cox teaches a distinguishing between messages related to various actions, but does not specifically teach the following limitations met by Reiner, the processor displays the improvement proposal and the non-extraction item collectively in the same display region so as to be distinguishable from each other with giving priority to the improvement proposal (Reiner par. 147 teaches presenting data where abnormal data and of high clinical significance data may be displayed using an alternative format, e.g., color, bold/increased font size, animation, auditory cue, which effectively provides the end-user with a sensory clue as to its higher priority relative to other data of lesser clinical importance, here the high priority data includes recommendations, new or altered medical treatment).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Cox to display an improvement proposal and an item in the same display where they are distinguishable as taught by Reiner with the motivation to improve data inefficiencies by integrating data and personalizing it for easy and efficient diagnosis, treatment, and disease surveillance (par. 6-12). Here, distinguishable elements may aid a health care provider utilize the important information and act quickly to care for a patient.
As per claim 2, Cox and Reiner teach all the limitations of claim 1 and further teach the processor further configured to: search for a similar examinee who is the examinee similar to the target examinee, wherein the processor uses the similar examinee as a population for statistically analyzing the causal relationship
As per claim 3, Cox and Reiner teach all the limitations of claim 2 and further teach wherein the processor searches for, as the similar examinee, the examinee having the measurement value similar to the target examinee and/or the examinee having the same attributes as the target examinee (Cox fig. 12-13 and associated paragraphs, par. 200 teaches using patient characteristics to identify and match commonalities and characteristics in members of success, outcome cohorts).
As per claim 4, Cox and Reiner teach all the limitations of claim 3 and further teach wherein the attributes include sex and age (Cox par. 34, 200 teaches matching categories such as gender and age and gives an example of finding matching patients with a similar age and same sex).
As per claim 7, Cox and Reiner teach all the limitations of claim 1 and further teach wherein the processor displays the improvement proposal above the non-extraction item in the display region, and displays a boundary line separating the improvement proposal and the non-extraction item from each other (Cox fig. 7, par. 216 teaches workflows and communications where new or modified actions may be sent to users in a sequence, pattern, or separately, also follow ups may be sent in an email, where there are boundaries between each message; Reiner par. 147 teaches presenting data where abnormal data and of high clinical significance data may be displayed using an alternative format, e.g., color, bold/increased font size, animation, auditory cue, which effectively provides the end-user with a sensory clue as to its higher priority relative to other data of lesser clinical importance, here the high priority data includes recommendations, new or altered medical treatment). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Cox to display an improvement proposal and an item in the same display where one is above the other as taught by Reiner with the motivation to improve data inefficiencies by integrating data and personalizing it for easy and efficient diagnosis, treatment, and disease surveillance (par. 6-12). Here, distinguishable elements may aid a health care provider utilize the important information and act quickly to care for a patient. The references may be combined to teach the limitations of the claims where a boarder may be used to separate the elements in the same display
As per claim 8, Cox and Reiner teach all the limitations of claim 1 and further teach wherein, in a case where there are a plurality of the abnormal items and there are the abnormal item for which the improvement action is extracted and a non-extraction item that is the abnormal item for which the improvement action is not extracted, the processor outputs the non-extraction item to a display region different from the improvement proposal (Cox fig. 7, 12-13, 19 and associated paragraphs, par. 216, 252, 259 teaches generating modified actions with alternative actions and monitoring actions, here various medical conditions or diagnoses may be mapped to a plurality of risk categories and mitigating actions may be presented as new actions, additional actions, or as modifications, here even though the display may present modified, actions, alternative actions, and monitoring actions they are not displayed on top of one another, they may be separated as email communications).
As per claim 9, Cox and Reiner teach all the limitations of claim 1 and further teach wherein, in a case where there are a plurality of the improvement proposals, the processor displays the improvement proposals in ascending order of improvement required period taken for the measurement value of the abnormal item to fall within the normal range from the abnormal range (Cox fig. 9A-9E and associated paragraphs, par. 127 teaches a manipulation of the hierarchy of rules, here the intervention actions may be lifestyle changes such as selecting foods whose nutritional content falls within the desired goals of a patient care plan and selecting exercises that generate a desired level of activity within a given period of time).
As per claim 10, Cox and Reiner teach all the limitations of claim 1 and further teach wherein the processor derives the improvement action for both a case of a high value abnormality, in which the measurement value is higher than an upper limit value of a normal range, and a case of a low value abnormality, in which the measurement value is lower than a lower limit value of the normal range (Cox par. 235, 241, 259 teaches mitigating actions for patients with high risk, examples of patients with high value abnormality blood pressure measurements and high body mass index abnormalities are explained).
As per claim 11, Cox and Reiner teach all the limitations of claim 1 and further teach wherein the processor further configured to: receive an answer to a question to determine whether or not the improvement action matches a type of the target examinee, wherein, in a case where a plurality of the improvement actions corresponding to the one abnormal item are extracted, the o processor outputs the improvement action corresponding to the answer that is received, among the plurality of improvement actions, as the improvement proposal (Cox fig. 6-7, 15, and associated paragraphs par. 56, 206 teaches various mechanisms to analyze and identify patient information to match intervention actions, here a match may be found, answering a search or question of a match, and implemented, later a success or failure may be measured, which is used for other patients in the future).
As per claim 12, Cox and Reiner teach all the limitations of claim 1 and further teach wherein the processor further configured to: receive a designation of the measurement item, wherein the extraction unit extracts the improvement action corresponding to a designated item, which is the measurement item that is received, in addition to the improvement proposal, and output the designated item and the improvement action corresponding to the designated item as the medical checkup result (Cox fig. 12-13 and associated paragraphs, par. 235-241 teaches using patient characteristics to identify and match commonalities and characteristics in members of success, outcome cohorts, here risk evaluation rules may be used on various patient measurements to determine an intervention action).
As per claim 13, Cox and Reiner teach all the limitations of claim 1 and further teach wherein the processor also derives a non-improvement action, which is the action performed in a case where there is no significant improvement in the measurement value, the processor also extracts the non-improvement action corresponding to the abnormal item, and  the processor also outputs the non-improvement action corresponding to the abnormal item as the medical checkup result (Cox fig. 9E, par. 65, 190-192 teaches suggesting an action of exercising to patients that previously did not adhere to exercise, here patients who did not exercise would not show improved measurements, and an action of walking is suggested, which may be interpreted as a non-improvement action, because it was a suggested action after no improvement in measurements).
As per claim 14, Cox and Reiner teach all the limitations of claim 1 and further teach wherein the processor outputs a level of a health condition of the target examinee, which is determined based on the measurement value, as the medical checkup result (Cox par. 235-241 teaches risk factor evaluation based on patient measurements for diabetes and blood pressure).
As per claim 15, Cox and Reiner teach all the limitations of claim 14 and further teach wherein the processor outputs a numerical value relevant to the examinee having the same attributes as the target examinee in addition to the level of the target examinee (Cox par. 235-239 teaches matching by numerical values for blood pressure or risk measures).
As per claim 18, Cox and Reiner teach all the limitations of claim 15 and further teach wherein the attributes include sex and age (Cox par. 34, 200 teaches matching categories such as gender and age and gives an example of finding matching patients with a similar age and same sex).
As per claim 19, Cox and Reiner teach An operation method of a medical checkup result output apparatus, comprising: an acquisition step of acquiring a plurality of measurement values corresponding to a plurality of measurement items relevant to a medical checkup and an action history that is a history of actions of an examinee of the medical checkup; a derivation step of statistically analyzing a causal relationship between a transition of the measurement value and an action and deriving an improvement action that is an action performed in a case where a significant improvement is observed in the measurement value; an extraction step of extracting the improvement action corresponding to an abnormal item, which is the measurement item of the measurement value in an abnormal range, among the measurement values of a target examinee who is the examinee whose medical checkup result is to be output; and an output control step of controlling an output of the medical checkup result and of outputting an improvement proposal configured to include the abnormal item and the improvement action corresponding to the abnormal item, as the medical checkup result, so as to take precedence over others and/or be distinguishable from others, wherein, in a case where there are a plurality of the abnormal items and there are the abnormal items for which the improvement action is extracted and a non-extraction item that is the abnormal item for which the improvement action is not extracted, the improvement proposal and the non-extraction item are collectively displayed in the same display region so as to be distinguishable from each other with giving priority to the improvement proposal. (see claim 1 rejection).
As per claim 20, Cox and Reiner teach A non-transitory computer readable medium for storing a computer- executable program for execution of medical checkup result output, the computer-executable program causing a computer to execute: an acquisition function of acquiring a plurality of measurement values corresponding to a plurality of measurement items relevant to a medical checkup and an action history that is a history of actions of an examinee of the medical checkup; a derivation function of statistically analyzing a causal relationship between a transition of the measurement value and an action and deriving an improvement action that is an action performed in a case where a significant improvement is observed in the measurement value; an extraction function of extracting the improvement action corresponding to an abnormal item, which is the measurement item of the measurement value in an abnormal range, among the measurement values of a target examinee who is the examinee whose medical checkup result is to be output; and an output control function of controlling an output of the medical checkup result and of outputting an improvement proposal configured to include the abnormal item and the improvement action corresponding to the abnormal item, as the medical checkup result, so as to take precedence over others and/or be distinguishable from others, wherein, in a case where there are a plurality of the abnormal items and there are the abnormal items for which the improvement action is extracted and a non-extraction item that is the abnormal item for which the improvement action is not extracted, the improvement proposal and the non-extraction item are collectively displayed in the same display region so as to be distinguishable from each other with giving priority to the improvement proposal. (see claim 1 rejection).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. US2017/0286621 in view of Reiner US2014/0324469 in further view of Tubman et al. US2016/0283670
As per claim 16, Cox and Reiner teach all the limitations of claim 1 but do not specifically teach the following limitations met by Tubman, wherein the processor outputs, as the medical checkup result, a health condition display map having a first axis on which a plurality of levels of a health condition of the target examinee determined based on the measurement value are arranged, a second axis which is perpendicular to the first axis and on which a plurality of categories for determining the health condition are arranged, and marks that are displayed at intersections between the levels and the categories and express a magnitude of the number of examinees having the same level as the target examinee and the same attributes as the target examinee (Tubman fig. 26-30 and associated paragraphs, par. 177-178 teaches a chart of various attributes and characteristics for patients with a number of references for each, here the references are interpreted as a magnitude of examinees because the studies have taken account large numbers of patients). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Cox and Reiner to map data with specific axis as stated above as taught by Tubman with the motivation to assess patient characteristics such as symptoms and side effects based on patient’s current and evolving clinical status (par. 2-3).
As per claim 17, Cox, Reiner, and Tubman teach all the limitations of claim 16 and further teach wherein the health condition display map includes a first map, in which all of the examinees having the same attributes as the target examinee are a population, and a second map, in which a population is limited to examinees who have performed the action among the examinees having the same attributes as the target examinee, (Tubman fig. 26-30 and associated paragraphs teaches a figure with side effects experiences by age, gender, race, and lifestyle for various treatments and a figure with side effects for people taking specific drugs, here the action may be the drug taken) and the processor outputs the first map and the second map such that display of the first map and display of the second map are switchable (Tubman par. 176 teaches embodiments allow to switch between showing side effects in different orders in different orders, here switchable is interpreted as being able to change from the first map to the second map). 


Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 12/24/2020 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the claims recite an improvement of raising the motivation for the action of the target examinee to improve health guidance (Remarks p. 9-10). Examiner respectfully disagrees. 
An improvement to show that the additional elements integrate the abstract idea into a practical application must be a technical improvement. Increasing motivation and health guidance is not an improvement rooted in technology, and is more akin to a business solution for health care providers. 
It is unclear how a processor and a computer readable medium may display data, aside from transmitting or outputting data for display. A recitation of a GUI and explaining how a display may be formatted to show distinguishable elements, which changes the configurations of a GUI for improvement of the GUI may overcome the 101 rejection.
Examiner respectfully submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the additional elements do not integrate the abstract idea into a practical application and are not significantly more than the judicial exception, therefore the claims remain rejected under 101.
Applicant argues the withdrawal of the prior art rejections (p. 10-12). Applicant states that Cox does not teach the amended claim limitations of giving priority to the improvement proposal and using a display format or screen. Examiner has updated the rejection to include citations to the amended claim limitations. Examiner notes that the claims generally recite a display function that may be performed by a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.P./Examiner, Art Unit 3686          

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686